Citation Nr: 1542743	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-10 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for major depressive disorder, rated 50 percent disabling.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to March 1970.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a December 2011 rating decision, the RO granted entitlement to service connection for major depressive disorder, assigning a 50 percent disability rating, effective January 24, 1994.  A notice of disagreement was filed in December 2012, a statement of the case was issued in February 2014, and a substantive appeal was received in March 2014.  

In a November 2014 rating decision, the RO denied entitlement to a TDIU.  A notice of disagreement was filed in January 2015, a statement of the case was issued in April 2015, and a substantive appeal was received in May 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2011, the Veteran underwent a VA examination to assess the etiology of his major depressive disorder.  See 10/20/2011 VBMS entry, VA Examination.  The examiner referenced a 1993 diagnosis of personality disorder not otherwise specified.  Virtual VA contains VA treatment records dated from September 14, 1996 to January 28, 2014, but the reports referenced by the examiner do not appear to be of record.  As the Veteran's major depressive disorder rating is in effect from January 24, 1994, records prior to September 14, 1996 should be associated with Virtual VA, and updated treatment records should be obtained from January 29, 2014.  

The Veteran has continued to seek treatment for his major depressive disorder.  See 04/18/2012 Virtual VA entry, CAPRI at 18; 02/12/2014 Virtual VA entry, CAPRI at 78,83.  As the most recent examination was conducted over four years ago and as the Veteran asserts that his major depressive disorder warrants a higher rating, the Veteran should be afforded a new VA examination to assess the severity of his major depressive disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a) (2014).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

The Veteran's sole service-connected disability is major depressive disorder which is presently rated 50 percent disabling, thus his rating does not meet the TDIU schedular criteria.  

The Veteran was employed as a mechanic and he reports that he stopped working full time on May 8, 2013 due to his mental health condition.  See VA 01/21/2015 VBMS entry, VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  A March 2014 vocational assessment reflects that he was a HVAC mechanic until May 2013.  See 01/28/2015 VBMS entry, SSA/SSI Letter.  The Social Security Administration (SSA) deemed him disabled effective May 5, 2013 due to essential hypertension and hypertensive renal disease.  See 04/12/2014 Medical Treatment Records - Furnished by SSA. 

The October 2011 VA examination was conducted prior to the Veteran leaving his full-time employment.  Development must be conducted as to whether the Veteran's service-connected major depressive disorder precludes gainful employment from May 8, 2013.  An examiner should assess the impact of his service-connected disability on employment for any time from May 8, 2013.  The Veteran's claim should then be submitted to the Director, Compensation and Pension Service, for extraschedular consideration per § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the Virtual folder treatment records prior to September 14, 1996, and updated treatment records for the period from January 29, 2014.  

2.  Schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of his service-connected major depressive disorder. 

The examiner should review the Virtual folder and note such review in the examination report or addendum to the report.

The examiner should be asked to comment on the severity of the Veteran's disability, and specify the degree of occupational or social impairment due to his service-connected major depressive disorder.  Examination findings should be reported to allow for evaluation of his disability under 38 C.F.R. § 4.130, Diagnostic Code 9434, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A GAF score and an analysis of its meaning should be provided. 

The examiner should comment on whether the Veteran's PTSD manifested in the following:

* occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships 

(or)

* total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The examiner should also describe how the Veteran's major depressive disorder affected his functioning for any period from May 8, 2013, the date he ceased full-time employment.  The examiner should describe the types of limitations he would experience as a result of his major depressive disorder that would prevent him from working in a job with the same physical requirements as his past work as a HVAC mechanic.  For example, would he be able to get along with peers and/or supervisors, does he possess sufficient concentration and cognitive skills to perform work that he is training and otherwise qualified for, would any sleep deficits from his major depressive disorder interfere with his ability to work, etc.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Thereafter, if an increase is not deemed warranted, the Veteran's claim for a TDIU should be submitted to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration as to whether his service-connected major depressive disorder, rated 50 percent disabling, precludes the Veteran from participating in gainful employment.

4.  After completion of the above, readjudicate the issues of entitlement to an initial increased rating for major depressive disorder and entitlement to a TDIU pursuant to § 4.16 (b).  If any of the benefits sought are not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


